      Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 1 of 6




                       UNITED STATES DISTRICT COURT
                   FOR THE SOUTHERN DISTRICT OF TEXAS
                              VICTORIA DIVISION
       __________________________________________
                                                  )
       STATE OF TEXAS, STATE OF                   )
       LOUISIANA                                  )
                                                  )
                               Plaintiffs,        )
             v.                                   ) No. 6:21-cv-00016
                                                 )
       UNITED STATES OF AMERICA, et al.          )
                                                 )
                               Defendants.       )
       __________________________________________)

        DEFENDANTS’ REPLY IN SUPPORT OF EMERGENCY MOTION FOR
            ADMINISTRATIVE STAY AND STAY PENDING APPEAL
       Defendants respectfully request a stay of this Court’s preliminary injunction—one that

would immediately interfere with, and effectively direct, the core operations of an Executive

Branch agency—while the Fifth Circuit opines on the propriety of this injunction. Plaintiffs offer

no compelling reason for this Court to deny this requested stay, which would preserve the pre-

injunction status quo.

       First, this Court should, at minimum, enter an administrative stay for the period that it

considers the pending motion and, if necessary, no fewer than seven additional days to allow

Defendants sufficient time to seek an appellate stay of the injunction. Cf. Texas, et al. v. Biden, et

al. No. 2:21-cv-67-Z (N.D. Tex., Aug. 13, 2021) (granting seven-day stay of injunction to allow

Government to seek appellate relief); Biden v. Texas, 21A21 (S. Ct. Aug. 20, 2021) (granting four-

day administrative stay to allow the Supreme Court to consider motion for stay of injunction

pending appeal). An administrative stay of no fewer than seven days is necessary to give the U.S.

Court of Appeals for the Fifth Circuit the opportunity to give appropriate consideration to the

propriety of the Government’s stay application, instead of requiring review on an extremely

expedited basis. Plaintiffs do not even respond to this request.




                                                      1
      Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 2 of 6




       Second, Plaintiffs will not suffer any harm from a stay, let alone an administrative stay.

Plaintiffs do not deny that during the period that the Priority Framework was in effect, ICE arrested

a significantly greater number of noncitizens convicted of aggravated felony offenses than during

the same period from the previous year. See Decl. of Peter Berg ¶ 16, ECF 82-1. Nor do they deny

that the Priority Framework has enabled ICE to focus resources and assist with top priority

operations, including operations targeting sexual predators. Id. ¶ 15. Likewise, they cannot deny

that the Priority Framework has allowed ICE to assist with border security, such as by shifting

personnel to assist CBP at the border, and to detain an increasing number of border crossers. See

id. ¶¶ 10, 18-19. Indeed, the Secretary of Homeland Security is tasked with securing the border in

the same provision as he is instructed to establish nationwide immigration enforcement priorities.

See 6 U.S.C. § 202(2), (5). The public interest is served by allowing the Government to implement

core priorities of protecting public safety and border security.

       Third, the Court should disregard, or at least significantly discount, the opinion of a former

official who did not serve during the COVID-19 pandemic, during which ICE’s operations have

been significantly disrupted, including by court order. See Berg Decl. ¶ 11. In fact, ICE has issued

a comprehensive COVID protocol to address, inter alia, social distancing and over-crowding.

ICE’s Enforcement and Removal Operations COVID-19 Pandemic Response Requirements,

https://www.ice.gov/doclib/coronavirus/eroCOVID19responseReqsCleanFacilities.pdf                (last

visited Aug. 22, 2021).

       Fourth, Plaintiffs’ assertion in response to the Executive Branch’s significant resource

limitations—that the Court can tell DHS what contracts to enter into and which funds to

repurpose—demonstrates       the    preliminary    injunction’s    troubling   separation-of-powers

implications. Texas and Louisiana have sued the Executive to achieve their preferred policy

outcome, one that would necessitate reprogramming appropriated funds in order to fund the States’

preferred policy over all other priorities, in contrast to DHS’s view of how that money should be

spent. That is a remarkable result and would be a significant breach of separation-of-powers for a



                                                      2
      Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 3 of 6




district court to force the Executive to reallocate funds to accomplish the States’ preferred policy

outcome.

        Fifth, as to the merits, Defendants cite the proper legal standard. Just last year, the Fifth

Circuit affirmed that while “in the mine run of appeals, likelihood of success remains a

prerequisite, and a presentation of a substantial case ... alone is not sufficient,” in “a limited subset

of cases, a movant need only present a substantial case on the merits if (1) a serious legal question

is involved and (2) the balance of the equities weighs heavily in favor of granting the stay.” Tex.

Democratic Party v. Abbott, 961 F.3d 389, 397 (5th Cir. 2020). Defendants’ position certainly

involves a serious legal question. See PI Order.

        Sixth, Plaintiffs misstate the scope of the injunction in Fraihat. Although the court in

Fraihat deferred to other injunctions “regarding custody determination practices or procedures at

particular field offices,” Fraihat v. U.S. Immigr. & Customs Enf’t, No. 5:19-cv-1546, 2020 WL

6541994, at *12 (C.D. Cal. Oct. 7, 2020) (emphasis added), this Court’s injunction is neither

limited to custody determination practices or procedures, nor limited to particular field offices.

And, the Fraihat court left no room for confusion: class members “subject to mandatory

detention”—including those held pursuant to § 1226—“shall also receive custody determinations.”

Id. (“Defendants shall not apply the Docket Review Guidance rule against release of Section

1226(c) detainees so inflexibly that none of [those class] members are released.”). This Court

should not subject Defendants to a conflicting injunction. Further, Plaintiffs try to suggest that the

Fraihat limitations are not a bar to increasing detention but the Fraihat court ordered Defendants

in that case to define “the minimum acceptable conditions for detainees,” Fraihat v. U.S. Immigr.

& Customs Enf’t, 445 F.Supp.3d 709, 724, 751 (C.D. Cal. Apr. 20. 2020), recognized that ICE’s

Pandemic Response Requirements had called for reductions in detention facility populations to

75% of capacity, id. at 744, n.27, and directed that ICE “monitor and enforce facility-wide

compliance with the Pandemic Response Requirements,” id. at 751.




                                                       3
     Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 4 of 6




Dated: August 22, 2021              Respectfully submitted,

                                    BRIAN M. BOYNTON
                                    Acting Assistant Attorney General


                                    BRIGHAM J. BOWEN
                                    Assistant Branch Director

                                     /s/ Adam D. Kirschner
                                    ADAM D. KIRSCHNER
                                    Attorney-in-charge
                                    IL Bar. No. 6286601
                                    Senior Trial Counsel
                                    BRIAN C. ROSEN-SHAUD
                                    ME Bar No. 006018
                                    MICHAEL F. KNAPP
                                    CA Bar No. 314104
                                    KUNTAL CHOLERA
                                    DC Bar No. 1031523
                                    Trial Attorneys
                                    United States Department of Justice
                                    Civil Division, Federal Programs Branch
                                    Tel: (202) 353-9265
                                    Fax: (202) 616-8460
                                    Email: Adam.Kirschner@usdoj.gov
                                            Brian.C.Rosen-Shaud@usdoj.gov
                                            Michael.F.Knapp@usdoj.gov
                                           Kuntal.Cholera@usdoj.gov

                                    Mailing Address:
                                    Post Office Box 883
                                    Washington, D.C. 20044

                                    Courier Address
                                    1100 L Street NW, Room 11020
                                    Washington, D.C. 20005

                                    EREZ REUVENI
                                    CA Bar No. 264124
                                    Assistant Director
                                    U.S. Department of Justice
                                    Civil Division, Office of Immigration Litigation
                                    P.O. Box 868, Ben Franklin Station
                                    Washington, D.C. 20044
                                    202-307-4293 (telephone)

                                          4
Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 5 of 6




                               Email: Erez.R.Reuveni@usdoj.gov

                               Counsel for Defendants


                               DANIEL DAVID HU
                               Assistant United States Attorney
                               Chief, Civil Division
                               State Bar No. 10131415
                               S.D. I.D. 7959
                               Southern District of Texas
                               1000 Louisiana, Suite 2300 Houston, TX 77002
                               Tel: (713) 567-9000
                               Fax: (713) 718-3300
                               Daniel.Hu@usdoj.gov

                               Local Counsel




                                     5
     Case 6:21-cv-00016 Document 86 Filed on 08/22/21 in TXSD Page 6 of 6




                             CERTIFICATE OF COMPLIANCE

       I certify that the total number of words in this motion, exclusive of the matters designated

for omission, is 898, as counted by Microsoft Word.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                CERTIFICATE OF SERVICE
       I certify that a true and accurate copy of the foregoing document was filed electronically

(via CM/ECF) on August 22, 2021.


                                             /s/ Adam D. Kirschner
                                             ADAM D. KIRSCHNER




                                                    6
